Citation Nr: 1743584	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-37 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left foot/toe disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Wichita Kansas.  Jurisdiction is now with the RO in Phoenix, Arizona.  

In April 2017, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A left foot/toe disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for a left foot/toe disability have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran is seeking service connection for a left foot/toe disability.  In his statements of record and at the Board hearing, he has reported that he injured his foot/toe in service when he dropped a butcher block on both feet.  He stated that he has experienced left foot/toe pain since the incident in service.  He indicated that when he mentioned it to doctors, they always just told him to take over the counter pain medications.  He has also reported that he has not had any post-service injuries to the left foot/toe.  In support of his contentions, he has submitted statements from his wife and brother who also report that the Veteran has experienced problems with his left foot since the incident in service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as arthritis is a disease enumerated under 38 C.F.R. § 3.309(a), service connection may be established based on a showing of continuity of symptomatology.   

Service treatment records show that in September 1961, the Veteran dropped a slicing block on both feet.  However, the only residual noted was a contusion of the right great toe.  There was no mention of any residual disability to the left foot/toe.  Significantly, the Veteran's March 1962 service examination prior to discharge showed that both feet were clinically evaluated as normal.  

The first post-service evidence of a left foot disorder is a July 2007 private x-ray.  It was noted that there were mild-moderate degenerative changes of both the right and left 1st metatarsophalangeal joints.  No acute fracture or dislocation was appreciated. There was calcification of the soft tissues near the proximal left 5th metatarsal, likely related to the region of the peroneus brevis tendon, which could be from an old injury to the tendon.  Bilateral pes planus was also present.  Importantly, the impression showed soft tissue calcification of the posterolateral left foot, likely related to an old injury.  

A December 2007 private record showed that the Veteran reported chronic pain in feet bilaterally at the first metatarsophalangeal joint  level.  He had "pain and cramping of both feet" that started as long ago as 1962.  The Veteran reported that in the Navy, he dropped a chopping block on his feet and he felt like this incident may have contributed to the problem.  The pain had been intermittent, more pain with walking and pressure in the area.  The pain was presently 8/10 with 10/10 being severe.   During the last number of years he has been seen by multiple different people for this pain, but most of the comments have been rather casual.  He had been trying to take aspirin.  The assessment was bilateral hallux limitus, left foot more than right foot.  

In August 2008, the Veteran was afforded a VA examination to address the etiology of his right foot disorder.  The assessment was bilateral hallux rigidus.  Although the examiner found that the Veteran's right foot disorder was not related to service, he did not offer an opinion as to the left foot.  

After service connection was awarded for the Veteran's right foot disorder, in September 2010, the Veteran filed a claim for service connection for his left foot disorder.  

In October 2011, the Veteran sought treatment at the VA to establish care.  He again reported lots of trouble with the left foot, especially the left great toe.  He reiterated that a butcher block fell on his foot in service.  However, no etiological opinion was given. 

The Veteran was afforded a VA examination in February 2013.  At the examination, the Veteran reported that he first found out in 2005 he could go to VA and up until then, he was seeing private doctors whose records can no longer be obtained.  He stated that he saw doctors for years about his feet during visits for other conditions, but the doctors were never interested in his feet.  

After reviewing the record and examining the Veteran, the examiner diagnosed hallux rigidus and determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that there is no evidence of a left foot condition other than an initial contusion, which appeared to result in no residuals during the service, with a normal foot exam noted at separation.  There are no medical records on this Veteran from 1962 until 2007 (approximately 45 years later) when he was seen for hallux limitus with recommendations for a bunionectomy.  This disorder was also referred to at the 2008 VA examination as hallux rigidus.  The Veteran's x-rays in 2007 of both feet are consistent with degenerative joint disease of the 1st MTJs, which is consistent with a hallux rigidus/limitus.  

Additionally, his left foot x-ray showed calcifications suggesting calcification of soft tissues near proximal L 5th MT, likely related to region of the peroneus brevis tendon possibly from old tendon injury.  There is no evidence that this latter finding is related to service, based on no documentation of a 5th MT/peroneus brevis injury.  There is no single cause of hallux rigidus.  It may develop because of overuse of the joint, such as in workers who have to stoop and squat or athletes who place a great deal of stress on the joint.  It may occur after an injury, such as stubbing the toe or spraining the joint with athletes such as soccer players.  In some people, hallux rigidus runs in the family and comes from inheriting a foot type or a way of walking that may lead to this condition.  Osteoarthritis (wear and tear arthritis) and inflammatory diseases such as rheumatoid arthritis or gout are other causes, none of which this Veteran has.  

The examiner continued that although the Veteran was granted service connection for a right great toe hallux condition associated with contusion in service (but no fracture as incorrectly noted), it is not obvious to this examiner how a fracture even if present to his great toe would cause a hallux rigidus much less bilaterally.  There is no evidence medically to provide this nexus.  At best, the Veteran had a contusion to his feet with no chronic residuals apparent in records.  Again, there is lack of any medical evidence of a chronic foot condition for approximately 45 years until he is seen for complaints of bilateral foot pain.  He has multiple issues with his feet on x-ray, not isolated to a right great toe contusion or any foot contusion for that matter from 1961.  Neither foot condition appears obviously related to in-service injury with a hematoma of the right great toe and past contusion with a normal foot exam on release from service.

The record also includes a September 2013 private record from B.H., D.P.M.  The Veteran was seen for pain of both 1st MPJ that was due to significant degenerative arthritis.  The Veteran again reported trauma to both feet while in the Navy, which has likely contributed to the Veteran's present foot pain.  The assessment was hallux rigidus bilaterally with marked limitation of motion 1st MPJ and boney spurring.  

A subsequent November 2014 VA clinical record also showed that the Veteran had a foot condition, which was secondary to trauma in military, bilateral, causing some pain.  

Initially, the Board finds that although the September 2013 private record and November 2014 VA clinical record indicate that the Veteran's left foot disorder is related to the in-service trauma, neither of these examiners provided any sort of rationale for this opinion, or address the fact that there was no medical evidence showing any chronic left foot/toe disorder in service or for many years after service.  As such, these opinions have minimal probative value.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Whereas, in contrast, the VA examiner clearly determined that the Veteran's left foot disorder was not related to service and provided a detailed rationale for such opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the examination report shows that the examiner reviewed the Veteran's claims file and elicited a thorough medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As such, the Board finds that the examination is of high probative value and outweighs the September 2013 and November 2014 findings.  

The Board also observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran, his brother and wife are competent to report injuries and/or symptoms in service as well as pertinent symptomatology since service.  However, they are not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's, his brother's and wife's opinions are nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, the Board finds that the Veteran's current assertions of pertinent symptoms since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Although service records document that the Veteran dropped a butcher block on his left foot, there was no diagnosis of a chronic left foot disorder at that time.  Moreover, the Veteran's discharge examination shows that the feet were clinically evaluated as normal with no diagnosis of left foot disorder.  Moreover, importantly, post service medical evidence is silent with respect to any chronic left foot disorder until 2007, approximately 45 years after his discharge from service.  At this time, the Veteran gave no history of his left foot pain dating back to service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").   The Board recognizes that the Veteran has asserted that he asked doctors about his left foot pain over the years and that he did not know he could go to VA until 2005.  However, when the Veteran filed his initial service connection claim in 2004, he was silent with respect to any left foot disorder related to service and only sought service connection for a right foot disorder.  If he had been experiencing symptoms pertaining to the left foot since service as well as the right foot, it would seem that he would have indicated such at that time.  In sum, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of finding a chronic foot disorder in service and the lack of medical evidence for many years after service persuasive evidence against his claim.  Accordingly, while his contentions have been carefully considered, his statements are outweighed by the remaining evidence of record.  Likewise, as the Veteran's brother's and wife's statement are predicated on the Veteran's assertions, his statement concerning pertinent symptoms since service is also deemed not credible.  

After considering the totality of the evidence of record, the Board finds that service connection for a left foot/toe disability is not warranted as there is no competent evidence linking any disability to the Veteran's military service.  In this regard, while service treatment records do document that the Veteran dropped a butcher block on his left foot, no chronic left foot/toe disorder was diagnosed at that time.  The first post-service medical evidence showing any complaints or findings relating to the left foot is in 2007, approximately 45 years after service discharge.  Although the x-ray at the time indicated that the Veteran had a left disorder likely due to an old injury, the VA examiner clearly found that there was no evidence that this finding was related to service.  Moreover, such time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307,  3.309.  Importantly, there is no credible lay evidence and/or competent medical evidence of pertinent symptoms since service.  See Walker, cited above.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Significantly, after reviewing the claims file, the highly probative February 2013 VA examination with etiological opinion found that the Veteran's current left foot/toe disorder was not related to service.  

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a left foot/toe disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left foot/toe disability is denied.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


